Citation Nr: 1438680	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a lower back condition, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a right shoulder condition, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a left shoulder condition, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a left ankle condition, (claimed as snapping peroneal tendon) and if so, whether service connection is warranted.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2012, the Board remanded the matters for a videoconference hearing.  In December 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's virtual claims folder.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


The issues of entitlement to service connection for a lower back condition, right and left shoulder conditions and a left ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO denied a claim for service connection for a lower back condition because the evidence indicated that the Veteran's in-service back pain resolved without chronic permanent residuals.  The Veteran did not appeal.

2.  In a September 2007 rating decision, the RO denied a claim for service connection for a right shoulder condition due to no evidence of an in-service injury.  The Veteran did not appeal.

3.  In a September 2007 rating decision, the RO denied a claim for service connection for a left shoulder condition because the evidence indicated that the in-service left shoulder bursitis resolved without chronic permanent residuals.  The Veteran did not appeal.

4.  In a September 2007 rating decision, the RO denied a claim for service connection for a left ankle condition because the evidence indicated that the in-service left ankle sprain resolved without chronic permanent residuals.  The Veteran did not appeal.

5.  The evidence received since the September 2007 rating decision was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The September 2007 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the September 2007 rating decision is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the claims to reopen, the Board finds that new and material evidence has been received to reopen claims of entitlement to service connection for a lower back condition, right and left shoulder conditions and a left ankle condition.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In a September 2007 rating decision, the RO denied service connection for a lower back condition, right and left shoulder conditions, and a left ankle condition.  The lower back condition, left shoulder and left ankle conditions were denied because the evidence indicated that the Veteran's conditions resolved without chronic permanent residuals.  The Veteran's right shoulder condition was denied due to no evidence of an in-service-injury.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  The Board notes that the Veteran alleged that he mailed new evidence and it may have been delayed in arriving at the RO due to hurricane in the area.  The new evidence was date stamped by the RO on October 29, 2008 - more than 1 year after the September 5, 2007 rating decision.  Based on the presumption of regularity, the Board presumes that the RO properly discharged its duties and logged the new mail when received.  The Veteran has not provided any evidence that the postal service did not deliver his mail timely or that the RO did not date stamp the evidence once received.  Therefore he has not rebutted the presumption of regularity in the receipt and logging of his new evidence in October 2008.  Therefore, the September 2007 rating decision is final.

Since the previous denial, the Veteran submitted an August 2008 statement from, Dr. R.B., who stated that the Veteran has anterior boney impingement of the left ankle that is related to his in-service injury.  He also submitted a July 2008 treatment record from Dr. R.B. which shows treatment for left ankle pain.  At the December 2012 Videoconference Board hearing, the Veteran testified that his disabilities have been continuous since service and he sought treatment for all of his disabilities within a year of separation from service.  

As the statement and treatment record from Dr. R.B. were not previously submitted to agency decisionmakers, they must be considered new evidence.  Further, the Veteran's Videoconference Board Hearing testimony is new as it was not previously considered by agency decisionmakers.  The Board further finds that the evidence, is not only new, but also material.  Dr. R.B.'s statement and the Veteran's testimony indicate that Veteran's back, left shoulder and left ankle conditions did not resolve without residuals - the basis for the previous denial.  The Veteran's testimony that his right shoulder condition has been continuous since service reasonably implies that there was an in-service injury (which manifested within a year of separation) - the basis for the previous denial.  

It is noted that the Veteran submitted copies of service treatment records in October 2009.  As these are duplicate copies of service treatment records which were already of record, 38 C.F.R. § 3.156(c) is not applicable to his claim.

Accordingly, the Veteran's claims for service connection for a lower back condition, a right and left shoulder condition and a left ankle condition are reopened.  To that extent only, the appeal is allowed.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a lower back condition having been submitted, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a right shoulder condition having been submitted, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left shoulder condition having been submitted, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left ankle condition having been submitted, the claim to reopen is granted.  

REMAND

Having reopened the claim, the Board finds that a new VA examination is warranted under Shade.  The Veteran has submitted evidence that his claimed conditions have been continuous since service and thereby related to service.  Therefore, the Veteran has submitted evidence, when considered with the old evidence, triggers the Secretary's duty to assist by providing a medical opinion.  

At the December 2012 Videoconference Board hearing, the Veteran testified that he was treated for his disabilities within a year of separation from service.  He testified that he went to "several specialists for his ankle, shoulders and back."  There are no records from 2000 associated with the claims file.  Further, at a VA outpatient visit, the Veteran stated that he wished to keep his primary care physician.  The only private records associated with the claims file are from Dr. R.B. in 2008.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran from November 2008 and associate them with the claims folder.  

2.  Contact the Veteran and request that he provide or authorize the release of records from Dr. R.B., as well as any other records, not already of record, that are relevant to his claims.  
At the December 2012 Videoconference Board hearing, the Veteran testified that within a year of separation he went to several specialists regarding his ankle, back and shoulder conditions.  Also, at a November 2008 VA outpatient visit, the Veteran reported that he has a private primary care physician.  

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for a VA orthopedic examination to evaluate his claims.  The claims file (including Virtual VA/VBMS records) must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lower back condition began in or is related to service.  

The examiner's attention is directed to the May 1996, June, July and November 1998, January and May 1999 in-service complaints of lower back pain and the November 1998 diagnosis of thoracic paravertebral strain.  

b.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder condition began in or is related to service.  

c.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder condition began in or is related to service.  

The examiner's attention is directed to the August 1998 service treatment record which diagnosed bursitis.  

d.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ankle condition began in or is related to service.  

The examiner's attention is directed to the March, April and August 1996 service treatment notes which indicate treatment for a left ankle sprain, including 5 days in a cast.

The examiner must provide a complete rationale for all opinions provided.

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


